DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2021/0119075 A1) in view of Pan et al. (US 2012/0205617 A1).		 
Regarding Claim 1, Charles (Fig. 2, 6) discloses a method for forming a light emitting diode (LED) comprising: 
forming a cavity (21) on a substrate (10), the cavity (21) having a cavity profile (profile of 21) and configured to accept an emitter pixel structure (30) of the LED; 
forming the emitter pixel structure (30) in the cavity (21) on the at least one optical layer of the emitter pixel structure, wherein 
the cavity profile (profile of 21) is configured to control stress on the emitter pixel structure by altering an electrical field or a work-function within the emitter pixel structure to increase carrier mobility and recombination efficiency and to adjust an emitted light wavelength of the emitter pixel structure. (“It is thus possible to decrease the complexity of any mechanical-strain engineering techniques employed to apply an initial compressive mechanical strain to the material of the semiconductor stacks 30 during the epitaxial growth, thus simplifying the fabricating process.”) [0084].
Charles does not explicitly disclose forming at least one passivation layer in the cavity; forming at least one optical layer in the cavity on at least a portion of one of the at least one passivation layer, wherein the at least one optical layer is configured to increase a lumen output of the emitter pixel structure.
Pan (Fig. 2) discloses forming at least one passivation layer (Buffer layers 232, 231) in a cavity (220); forming at least one optical layer (reflective layer 235) in the cavity (220) on at least a portion of one of the at least one passivation layer (231, 232), wherein the at least one optical layer (235) is configured to increase a lumen output of the emitter pixel structure. [0040, 0041, 0064].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Charles in view of Pan such that at least one passivation layer in the cavity; forming at least one optical layer in the cavity on at least a portion of one of the at least one passivation layer, wherein the at least one optical layer is configured to increase a lumen output of the emitter pixel structure in order to provide much increased light emission intensity by forming light emission layers on semi-polar surfaces of a doped GaN structure. [0047]. 

Regarding Claim 2, Charles in view of Pan discloses the method of claim 1 further comprising: 
forming a mold layer (20) on the substrate (10); and 
forming the cavity (21) on the substrate (10) by etching the cavity (21) in the mold layer (20).

Regarding Claim 3, Charles in view of Pan discloses the method of claim 1 further comprising: 
forming the cavity (21) on the substrate by etching the cavity into a substrate material (10) (Fig. 6 [0120].

Regarding Claim 4, Charles in view of Pan discloses the method of claim 1, further comprising: 
forming the emitter pixel structure (30) using an atomic layer deposition (ALD) process, a chemical vapor deposition (CVD) process, or a molecular beam epitaxy (MBE) process; and crystallizing the emitter pixel structure [0072].

Regarding Claim 5, Charles in view of Pan discloses the method of claim 1, wherein 
the at least one passivation layer (231, 232 Pan) or the at least one optical layer (235 Pan) is conformally deposited into the cavity (Fig. 2 Pan).

Regarding Claim 12, Charles in view of Pan discloses the method of claim 1, further comprising: 
etching a bottom of the cavity (21) to reveal substrate material (10) (Fig. 6 [0120].; and 
forming the emitter pixel structure (30) in the cavity using an epitaxial growth process [0125-0126].

 	Regarding Claim 13, Charles in view of Pan discloses the method of claim 1, wherein 
the optical layer (reflective layer 235; Pan) is formed of a metal material or dielectric material. (“AlGaN doped with silicon”) [0040]
The Examiner notes that along a material contains metal (i.e. Al) the limitation is considered to be met.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2021/0119075 A1) in view of Pan et al. (US 2012/0205617 A1) and further in view of Yu et al. (US 2010/0032700 A1).
Regarding Claim 6, Charles in view of Pan discloses the method of claim 1, wherein 
the at least one optical layer (reflective layer 235).
Charles in view of Pan does not explicitly disclose a distributed Bragg reflector (DBR) mirror layer.
Yu (Fig. 1) discloses a distributed Bragg reflector that cause light emitted from the LED structures to be reflected, thereby increasing the light emitted from the top of the LED device. [0029].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Charles in view of Pan and Yu such that the at least one optical layer (reflective layer 235) includes a distributed Bragg reflector (DBR) mirror layer in order to increasing the light emitted from the top of the LED device [0029]

Regarding Claim 7, Charles in view of Pan discloses the method of claim 1.
Charles in view of Pan does not explicitly disclose depositing a charge passivation layer in the cavity prior to forming the emitter pixel structure, the charge passivation layer configured to further adjust the emitted light wavelength.
Yu (Fig. 1) discloses depositing a charge passivation layer (110, 112 “A metal nitride or other material having a high resistivity, such as AlN”) in a cavity prior (108) to forming a emitter pixel structure (114), the charge passivation layer (114) configured to further adjust the emitted light wavelength. (“the separation regions 112 act to reduce the residual stress during an epitaxial growth process of the LED structures 114.) [0022, 0024]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Charles in view of Pan and Yu such that depositing a charge passivation layer in the cavity prior to forming the emitter pixel structure, the charge passivation layer configured to further adjust the emitted light wavelength in order to reduce the residual stress during an epitaxial growth process of the LED structures [0024].


Regarding Claim 8, Charles in view of Pan discloses the method of claim 1,
Charles in view of Pan does not explicitly disclose adjusting an amount of stress applied to the emitter pixel structure prior to or after formation of the emitter pixel structure in the cavity, wherein adjusting the amount of stress adjusts the emitted light wavelength of the emitter pixel structure.
Yu (Fig. 1) discloses adjusting an amount of stress applied to an emitter pixel (114) structure prior to or after formation of the emitter pixel structure in a cavity (108), (“the separation regions 112 act to reduce the residual stress during an epitaxial growth process of the LED structures 114.) [0022, 0024] wherein adjusting the amount of stress adjusts the emitted light wavelength of the emitter pixel structure to reduce the residual stress during an epitaxial growth process of the LED structures [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Charles in view of Pan and Yu such that adjusting an amount of stress applied to the emitter pixel structure prior to or after formation of the emitter pixel structure in the cavity, wherein adjusting the amount of stress adjusts the emitted light wavelength of the emitter pixel structure in order to reduce the residual stress during an epitaxial growth process of the LED structures [0024].


Regarding Claim 9, Charles in view of Pan and Yu discloses the method of claim 8, wherein the amount of stress is adjusted by placing at least one isolation structure (a dielectric layer 20) external of a cavity (21) of a material different from a substrate (10) beside the cavity (21) and wherein the amount of stress is further adjusted by differing material selections of the material different from the substrate for the external isolation structure (20) (“silicon oxide or nitride, such as SiO.sub.2 or Si.sub.3N.sub.4, or even a silicon oxynitride, an aluminum oxide or a hafnium oxide. The material of the dielectric layer 20 is chosen so that its coefficient of thermal expansion α.sub.mc is lower than the coefficient of thermal expansion α.sub.es of the semiconductor stacks 30” [0062]
.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2021/0119075 A1) in view of Pan et al. (US 2012/0205617 A1) and further in view of Yu et al. (US 2010/0032700 A1) and Chou et al. (US 2017/0263822 A1).
Regarding Claim 11, Charles in view of Pan discloses the method of claim 8.
Charles in view of Pan does not explicitly disclose the amount of stress is adjusted by curing processes, implanting dopants, or annealing processes prior to or after forming the emitter pixel structure.
However, Chou (Fig. 1) discloses the amount of stress is adjusted by annealing processes prior to forming the emitter pixel structure. (“annealing for the buffer layer helps release stress in subsequent depositing process and improve crystal quality of the semiconductor element” [0040])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Charles in view of Pan, Yu and Chou such that the amount of stress is adjusted by curing processes, implanting dopants, or annealing processes prior to or after forming the emitter pixel structure in order to helps release stress in subsequent depositing process and improve crystal quality of the semiconductor element. [0040]





Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0205617 A1) in view of Pan et al. (US 2011/0175055 A1; hereinafter Pan/055).
Regarding Claim 14, Pan discloses method for forming a light emitting diode (LED) comprising: 
forming a hardmask pattern “(SiN mask”) on a substrate (210)  “(A SiN mask (not shown) formed on the (100) upper surface can have square or rectangle openings”) [0039]; 
forming at least one cavity (220) on the substrate (210) based on the hardmask pattern (SiN), the at least one cavity (220) having a cavity profile and configured to accept an emitter pixel structure of the LED (240, 250, 260);  [0039]
forming at least one conformal passivation layer (231, 232) in the at least one cavity (220);
forming at least one conformal optical layer (235) in the at least one cavity (240) on at least a portion of the at least one conformal passivation layer (231, 232), wherein 
the at least one conformal optical layer (235) is configured to increase a lumen output of the emitter pixel structure [0040, 0041, 0064].; and 
forming the emitter pixel structure in the at least one cavity (240, 250, 260) on the at least one conformal optical layer (235) of the emitter pixel structure (240).
Pan does not explicitly disclose removing the hardmask pattern from the substrate.
Pan/055 (Fig. 3A-D) discloses removing a hardmask pattern (302) from the substrate (300) in order to have buffer layers deposited on a top surface of substrate and to  reduce mechanical strain between the silicon surfaces of the substrate 300 and the light emitting layers, and prevent cracking and delamination in the light emitting layers  [0026-0027]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method fin Pan in view of Pan/055 to include removing the hardmask pattern from the substrate in order to have buffer layers deposited on a top surface of substrate and to  reduce mechanical strain between the silicon surfaces of the substrate 300 and the light emitting layers, and prevent cracking and delamination in the light emitting layers  [0026-0027]

Regarding Claim 15, Pan in view of Pan/055 discloses the method of claim 14, further comprising: 
forming the emitter pixel structure (240, 250, 260) with different carrier injection or diffusion lengths and junction surface areas between electrons and holes or n-type and p-type (Fig. 2 See different shape/lengths in n-type and p-type layers).

Regarding Claim 17, Pan in view of Pan/055 discloses the forming the emitter pixel structure using an atomic layer deposition (ALD) process or a chemical vapor deposition (CVD) process, or a molecular beam epitaxy (MBE); [0044] and 
crystallizing the emitter pixel structure [0043-0045, “doped GaN crystal structure 240”l See temperature and pressure parameters in line with crystallization of layers].

Regarding Claim 18, Pan in view of Pan/055 discloses the method of claim 14, further comprising: 
adjusting an amount of stress applied to the emitter pixel structure by altering the cavity profile (Profile of 220), wherein 
adjusting the amount of stress alters an emitted light wavelength of the emitter pixel structure or an electrical field or a work-function within the emitter pixel structure to increase carrier mobility and recombination efficiency (“It is thus possible to decrease the complexity of any mechanical-strain engineering techniques employed to apply an initial compressive mechanical strain to the material of the semiconductor stacks 30 during the epitaxial growth, thus simplifying the fabricating process.”) [0084].


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0205617 A1) in view of Pan et al. (US 2011/0175055 A1; hereinafter Pan/055) and further in view of Charles (US 2021/0119075 A1)
Regarding Claim 16, Pan in view of Pan/055 discloses method of claim 14, further comprising: 
forming the at least one cavity into the mold layer; or 
forming the at least one cavity (220) by etching the substrate (210).
Pan in view of Pan/055 does not explicitly disclose forming a mold layer on the substrate prior to forming the hardmask pattern.
Charles (Fig. 2, 6) discloses forming a mold layer (20) on a substrate (10) prior to forming a hardmask pattern (through-apertures 21 are then produced in the dielectric layer 20 using conventional photolithography and etching techniques; [0064] (the Examiner notes that patterning 20 conventional photolithography and etching techniques would require forming a mask over 20) [0064].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method fin Pan in view of Pan/055 and Charles forming a mold layer on the substrate prior to forming the hardmask pattern in order to have  through-apertures intended to receive the semiconductor stacks [0064]




Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0205617 A1) and further in view of Pan et al. (US 2011/0175055 A1; hereinafter Pan/055) and further in view of Yu et al. (US 2010/0032700 A1).
Regarding Claim 19, Pan in view of Pan/055 discloses the method of claim 14. 
Pan in view of Pan/055 does not explicitly disclose forming a charge passivation layer prior to forming the emitter pixel structure, wherein the charge passivation layer is configured to alter an emitted light wavelength of the emitter pixel structure.
Yu (Fig. 1) discloses forming a charge passivation layer (110, 112 “A metal nitride or other material having a high resistivity, such as AlN”)  prior to forming the emitter pixel structure (114), wherein the charge passivation layer (112) is configured to alter an emitted light wavelength of the emitter pixel structure (“the separation regions 112 act to reduce the residual stress during an epitaxial growth process of the LED structures 114.) [0022, 0024]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Pan in view of Pan/055 and Yu such that forming a charge passivation layer prior to forming the emitter pixel structure, wherein the charge passivation layer is configured to alter an emitted light wavelength of the emitter pixel structure in order to reduce the residual stress during an epitaxial growth process of the LED structures [0024].


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0205617 A1) and further in view of Pan et al. (US 2011/0175055 A1; hereinafter Pan/055) and further in view of Kang et al. (US 2012/0171797 A1)
Regarding Claim 20, Pan discloses, when executed, cause a method for forming a light emitting diode (LED) to be performed, the method comprising: 
forming a cavity ( 220) on a substrate (210), the cavity having a cavity profile and configured to accept an emitter pixel structure of the LED (240, 250, 260); 
forming at least one passivation layer (231, 232) in the cavity; 
forming at least one optical layer (235) in the cavity on the at least one passivation layer (231, 232), wherein 
the at least one optical layer (235) is configured to increase a lumen output of the emitter pixel structure (240, 250, 260); and 
forming the emitter pixel structure (240, 250, 260) in the cavity on the at least one optical layer (235) of the emitter pixel structure.
Pan does not explicitly disclose a non-transitory, computer readable medium having instructions stored thereon that when executed, cause a method for forming a light emitting diode (LED) to be performed.
Kang discloses a non-transitory, computer readable medium having instructions stored thereon that when executed, cause a method for forming a light emitting diode (LED) to be performed [0048].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for forming a light emitting diode (LED) in Pan in view of Pan/055 and Kang such that a non-transitory, computer readable medium having instructions stored thereon that when executed, cause a method for forming a light emitting diode (LED) to be performed in order to form of a computer system which may be utilized to control one or more of the operations and further be provided as a computer program product, or software, that may include a machine-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process [0048]


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891